Title: To Thomas Jefferson from DeBures Freres, 24 August 1821
From: Freres, DeBures
To: Jefferson, Thomas


              Monsieur
              paris ce 24 aout 1821
            Nous n’avons reçu que le 24 juillet dernier le duplicata de la lettre que vous nous avez fait l’honneur de nous ecrire le 19 avril.  la premiere lettre ne nous est pas parvenue.Nous nous sommes occuppés Monsieur aussitôt de votre commission, et nous avons l’honneur de vous annoncer que nous avons adressé aujourd’hui a M. Beaslie, consul americain au havre: une caisse bien emballée qui contient les livres dont nous vous donnons ici le detail.  nous nous sommes dépechés pour cette expedition, afin qu’elle puisse partir encore dans la bonne saison; nous esperons qu’elle vous parviendra en aussi bon etat que les precedentes.Nous n’avons pas encore pu vous mettre, cette année, le Dion Cassius de Sturz,  ce livre ne paroit point.  nous avons reçu encore tout recemment un envoi de Leipsick, ou nous l’avions demandé, et notre correspondant nous dit qu’il ne sait point quand il sera publié.  vous pouvez compter, Monsieur, que nous mettrons le plus grand soin a vous l’avoir, des qu’il paroitra.le Recueil des Edifices, par Durand, que vous demandez, se compose de 90 planches, forme d’atlas qui se vendent 180 francs.  vous verrez si vous desirez cet ouvrage l’année prochaine.nous n’avons pas pu trouver les ouvrages suivants:theocritus  1699, nous n’en trouvons ici qu’un exemplaire auquel il manque les 
notes.  nous le trouverons dans le courant de l’hyver, et nous le garderons pour le 
										1er envoi.Dumeril traité elem. d’histoire Naturelle, est entierement epuisé,   on n’en peut plus trouver.lasEroticasdeBoecio
				}ces livres manquent ici, pour le moment on n’en a point fait d’editions en France.  il faut avoir les editions de madrid, dont on ne trouve que rarement, et qui sont assez cheres.ociosdeRebolledoparnalloEspañol.
				Voltaire,  essai sur l’esprit des Nations,  on n’en a trouvé que dans les editions de Voltaire, et tomé,  nous n’avons pas voulu vous l’envoyer ainsi.  les autres ouvrages de Voltaire sont imprimés sans faire suite a aucune edition.nous vous avons mis le theatre d’agriculture d’Olivier de Serres, de l’edition in 4o qui est la meilleure.  celle in 8o n’est pas du tout estimée.nous avons eu toutes les editions des auteurs avec les notes de Min-Ellius.  il y a un seul Volume qui est de la reimpression de Venise.  nous ne l’avons pas trouvé autrement.Nous n’avons pas encore eu aucune nouvelle de M. Vaughan, lorsque sa lettre de change nous parviendra, nous vous en crediterons, et si votre lettre par duplicata n’est pas encore partie, nous vous en donnerons avis.Nous avons l’honneur d’étre, Monsieur, Vous trés humbles et très obeissants Serviteurs.de Bure frèreslibraires du Roi, et de la Bibliotheque du Roi Editors’ Translation
              Sir
              paris
                24 august 1821
            We did not receive until this last July 24th the duplicate of the letter you did us the honor of writing to us on April 19th.  the first letter did not reach us.We immediately took care of your errand, Sir, and we have the honor of announcing to you that today we have sent to Mr. Beaslie, American Consul in le havre: a Box well wrapped, which contains the books of which we give you the details in this letter.  we hurried to send off this package, in order to ship it while the season is still good; we hope it will reach you in as good a state as the previous ones.We still were unable to send you this year the Dion Cassius by Sturz,  this book is not being published.  we received very recently a shipment from Leipsick, from where we had requested it, and our correspondent tells us that he does not know when it will be published.  You can count on us, Sir, to take the greatest care in getting it for you, as soon as it will published.The Recueil des Edifices, by Durand, that you are requesting, is Composed of 90 Plates, a kind of Atlas that is sold for 180 francs.  you will see if you wish to acquire this book next year.we were unable to find the following books:theocritus.  1699.  we have found only here one copy of it, to which the notes are missing. we will find it during the winter, and we save it for the first shipment.dumeril, elementary treatise on natural history, is entirely sold out.  it can no longer be
									found.laseroticasbyBoecio
			 }these books are lacking 
here, for the moment no edition of them has been made in France.  one must get the madrid editions, which can rarely be found, and which are rather expensive.
ociosbyRebolledoSpanishParnassus



			 Voltaire,  essay on the spirit of nations,  we could only find this book in the Voltaire editions, and tomé.  we did not want to send it to you as such.  Voltaire’s other books are printed without following up to any edition.  we sent you the theater of agriculture by Olivier de Serres, in the edition in 4o, which is the best one.  the one in 8o is not at all valued.we were able to obtain all the editions of the authors with the notes of Min-Ellius.  there is only one Volume, which is a Venice reprint.  we were not able to find it otherwise.We have not yet received any news from Mr. Vaughan; when his bill of exchange will reach us, we will credit your account for it, and if your letter by duplicate has not yet been sent, we will let you know.We have the honor to be, Sir, Your very humble and very obedient Servants.de Bure brothersbooksellers of the King, and of the King’s Library